DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 28-29, 31, 33-34 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Westlake (US 2009/0086720 as cited in the previous Office Action) in view of Carter et al. (US 2012/0106729).
	Regarding claim 21, Westlake teaches a system for providing enhanced caller ID information (i.e., the communication system for provide enhance/rich caller ID information to a call, as shown in figure 1), the system comprising: 
(i.e., system memories 906 and 910 and 912, as shown in figure 9; para. [0087]-[0088 and [0091]]); and 
at least one processor (i.e., processor unit 904; para. [0083] and [0087]) configured to:
receive call information about a call (i.e., an incoming call is received and identity of the caller is established; para. [0035] and [0048]); 
determine a relationship between a caller and a callee associated with the call (i.e., connections or relationships can be established or derived; para. [0036], [0047], [0051]and [0070]-[0072]); 
identify, based on the relationship, a plurality of enhanced Caller ID items, wherein the enhanced Caller ID items include caller information (i.e., identifying social networking (SN) linkage information linking relationship between the caller and the callee (para. [0038], [0039] and [0052]); 
select at least one enhanced Caller ID item of the plurality of enhanced Caller ID items (para. [0049]); and 
deliver the at least one enhanced Caller ID item to an electronic communications device associated with the callee (i.e., delivering or providing richer caller-ID information or a personalized set of identity information to a callee; para. [0039], [0049] and [0075]).
 	It should be noticed that Westlake teaches the identity in its simplest form of the name and/or telephone number of the caller. Westlake further teaches the identity can include physical location, current acting capacity, engaged activity, etc. which identifies the caller to a user (para. [0047]). Westlake fails to clearly teach the features of identifying, based on the relationship, a plurality of enhanced Caller ID items, wherein includes at least one call record of a previous call including the caller and the callee, argued by the Applicants. However, Carter et al. (“Carter”) teaches a method and system for managing call event data between agents and callers for calls completed through a carrier, such as the carrier 405, agent 410 and callers 1-3, as shown in figure 2. Carter teaches a customer information database which may reside at carrier 305. The customer information database is provided or stored a plurality of customer data records, wherein each customer data record comprises caller facts, such as a caller identity, customer phone number, destination phone number, previous agent identifications (e.g., who caller spoke to previously), etc. Thus, the customer data record is considered as a call record of a previous call contained information related to the caller and callee (i.e., the agent or agents who the caller spoke to in the previous call or calls) (para. [0056]). Carter further teaches the caller facts of the customer data record are sent to the agent, such as transmitting to the agent 310 (para. [0062]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the at least enhanced Caller ID items includes at least one call record of a previous call including the caller and the callee, as taught by Carter, into view of Westlake in order to provide more focused or efficient service to the caller.
Regarding claim 28, Westlake further teaches the limitations of the claim in paragraph [0063].
	Regarding claim 29, Westlake further teaches the limitations of the claim in paragraphs [051] and [0063].

Regarding claim 33, Westlake further teaches the limitations of the claim in paragraph [0069].
	Regarding claim 34, Westlake teaches a method for providing enhanced caller ID information, the method:
	receiving call information about a call (i.e., an incoming call is received and identity of the caller is established; para. [0035] and [0048]); 
 	determining a relationship between a caller and a callee associated with the call (i.e., connections or relationships can be established or derived; para. [0036], [0047], [0051]and [0070]-[0072]); 
identifying, based on the relationship, a plurality of enhanced Caller ID items, wherein the enhanced Caller ID items include caller information (i.e., identifying social networking (SN) linkage information linking relationship between the caller and the callee (para. [0038], [0039] and [0052]); 
 	selecting at least one enhanced Caller ID item of the plurality of enhanced Caller ID items (para. [0049]); and 
 	delivering the at least one enhanced Caller ID item to an electronic communications device associated with the callee (i.e., delivering or providing richer caller-ID information or a personalized set of identity information to a callee; para. [0039], [0049] and [0075]).
	It should be noticed that Westlake teaches the identity in its simplest form of the name and/or telephone number of the caller. Westlake further teaches the identity can include physical location, current acting capacity, engaged activity, etc. which identifies includes at least one call record of a previous call including the caller and the callee, argued by the Applicants. However, Carter teaches a method and system for managing call event data between agents and callers for calls completed through a carrier, such as the carrier 405, agent 410 and callers 1-3, as shown in figure 2. Carter teaches a customer information database which may reside at carrier 305. The customer information database is provided or stored a plurality of customer data records, wherein each customer data record comprises caller facts, such as a caller identity, customer phone number, destination phone number, previous agent identifications (e.g., who caller spoke to previously), etc. Thus, the customer data record is considered as a call record of a previous call contained information related to the caller and callee (i.e., the agent or agents who the caller spoke to in the previous call or calls) (para. [0056]). Carter further teaches the caller facts of the customer data record are sent to the agent, such as transmitting to the agent 310 (para. [0062]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the at least enhanced Caller ID items includes at least one call record of a previous call including the caller and the callee, as taught by Carter, into view of Westlake in order to provide more focused or efficient service to the caller.
	Regarding claim 38, Westlake further teaches the limitations of the claim in paragraph [0063].
.
 	
Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Westlake (US 2009/0086720) in view of Carter et al. (US 2012/0106729) as applied to claim 21 above, and further in view of Arsenault et al. (US 8,379,818 also cited in the previous Office Action).
 	Regarding claim 41, Westlake and Carter, in combination, teaches all subject matters as claimed above, except for feature of selecting the at least one enhanced caller ID item from among the identified plurality of enhanced caller ID items based on a selection criterion. However,  Arsenault et al. (“Arsenault”) teaches such as determining one of the calling party identifiers in the registered account to convey to the called party based on relationship thereto (col.9, lines 33-46).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of selecting the at least one enhanced caller ID item from among the identified plurality of enhanced caller ID items based on a selection criterion, as taught by Arsenault, into view of Westlake and Carter in order to provide the desired called ID item to the called party.
	Regarding claim 42, Arsenault also teaches the limitations of the claim, such
as selecting either the network identifier (a subset of the identified plurality of enhanced
caller ID items) of the destination or the calling party to modify and determine which of
the calling party identifiers is selected to convey to the called party (col.9, lines 21-40).

Claims 21-22, 26, 29-30, 33-35 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Coughlan et al. (US 8,848,879) in view of Balan et al. (US 2013/0331073)(Both references also cited in the previous Office Action) and Carter et al. (US 2012/0106729).
 	Regarding claim 21, Coughlan et al. (“Coughlan”) teaches a system, the system (i.e., a receiving device 108 or application server 116, as shown in figure 1) comprising: 
a memory device that stores a set of instructions (i.e., a memory 208 storing data or program instructions; col.7, lines 35-43); and 
at least one processor (i.e., a processor 204) configured to: 
receive call information about a call (i.e., the communication device 108 or the server 116 receiving a contact of a call; col.12, lines 13-21; col.14, lines 39-44); 
determine a relationship between a caller and a callee associated with the call (i.e., determining a priority (urgency) of contact wherein the priority may be determine based on the hierarchical relationship between the initiator (caller) of the contact and the intended recipient (callee); col.9, lines 27-59); 
identify, based on the relationship, a plurality of enhanced Caller ID items (i.e., identifying, based on the priority/relationship, alert notifications (read on a plurality of enhanced caller id items); col.11, lines 4-33);
select at least one enhanced Caller ID item of the plurality of enhanced Caller ID items associated with the caller (i.e., determining a number of contacts made by or associated with the caller (in history between the caller and callee, etc.) and selecting one of the enhanced caller id items such as alert notifications in accordance with the number of contacts associated with and made by the same caller included high, medium, low or default; col.12, lines 30-58; col.13, lines 47-62; col.14, lines 1-8; col.14, line 63 through col.15, line 2); and 
deliver the at least one enhanced Caller ID item to an electronic communications device associated with the callee  (i.e., providing the high priority alert notification associated with the caller on repeated calls to a communication device 108 associated with the intended recipient; col.13, line 63-67; or preparing a medium priority alert for presentation to the intended recipient along with the contact; col.14, lines 8-14; col.15, lines 3-10).
 	It should be noticed that Coughlan teaches the feature of displaying alert notification to called party wherein the alert notification does not include caller information. However, Balan et al. (“Balan”) teaches a method and system of providing enhanced caller ID notification to a called party wherein the enhanced caller ID notification further include caller information such as caller location, Friends and Family indicator, caller’s image, etc., as shown in figure 3, paragraphs [0036]-[0038] for a purpose of delivering and displaying additional caller ID information to the called party.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the enhanced caller ID items include caller information, as taught by Balan, into view of Coughlan in order to improve over the traditional caller ID service which provided only caller’s name and telephone number.
	It should be also noticed that the combination of Coughlan and Balan fails to clearly teach the feature of the at least one enhanced caller ID item includes at least one call record of a previous call including the caller and the callee. However, Carter teaches a method and system for managing call event data between agents and callers 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the at least enhanced Caller ID items includes at least one call record of a previous call including the caller and the callee, as taught by Carter, into view of Coughlan and Balan in order to provide more focused or efficient service to the caller.
	Regarding claim 22, Coughlan further teaches identification of user or identifier in the user field 304 and 312 associated to users stored in a list of known contacts in the system, col.9, lines 16-26 and lines 39-47.
	Regarding claim 26, Coughlan further teaches the feature of predefining the user priority in a list of known contacts, i.e., husband, children, boss, etc. as high, medium, etc. (col.9, lines 27-38). For example, if an initiator (only caller) in not in the list, the unlisted initiator has priority lower than other initiators in the list (col.12, lines 30-45).		Regarding claim 29, Coughlan further teaches the feature of predefining the user 
	Regarding claim 30, Coughlan further teaches the feature of comparisons of different priority thresholds between the high priority, medium priority, low priority and default priority (col.13, line 47 through col.14, line 35).
 	Regarding claim 33, Coughlan further teaches the feature of the rule set which defines various parameters and thresholds required for a contact to receive a customized alert notification indicating its urgency based on contacting user identity  correspond to a specific user (col.14, lines 45-57) and between the receiving user and the contact initiator (col.14, lines 58-61).
	Regarding claim 34, Coughlan teaches a method for providing enhanced caller ID information (i.e., a method of providing an alert notification by a receiving device 108 or application server 116, as shown in figure 1) comprising: 
receiving call information about a call (i.e., the communication device 108 or the server 116 receiving a contact of a call; col.12, lines 13-21; col.14, lines 39-44); 
 	determining a relationship between a caller and a callee associated with the call (i.e., determining a priority (urgency) of contact wherein the priority may be determine based on the hierarchical relationship between the initiator (caller) of the contact and the intended recipient (callee); col.9, lines 27-59); 
 	identifying, based on the relationship, a plurality of enhanced Caller ID items (i.e., identifying, based on the priority/relationship, alert notifications (read on a plurality of enhanced caller id items); col.11, lines 4-33); 
i.e., determining a number of contacts made by or associated with the caller (in history between the caller and callee, etc.) and selecting one of the enhanced caller id items such as alert notifications in accordance with the number of contacts associated with and made by the same caller included high, medium, low or default; col.12, lines 30-58; col.13, lines 47-62; col.14, lines 1-8; col.14, line 63 through col.15, line 2); and 
 	delivering the at least one enhanced Caller ID item to an electronic communications device (i.e., providing the high priority alert notification associated with the caller on repeated calls to a communication device 108 associated with the intended recipient; col.13, line 63-67; or preparing a medium priority alert for presentation to the intended recipient along with the contact; col.14, lines 8-14; col.15, lines 3-10).
	It should be noticed that Coughlan teaches the feature of displaying alert notification to called party wherein the alert notification does not include caller information. However, Balan et al. (“Balan”) teaches a method and system of providing enhanced caller ID notification to a called party wherein the enhanced caller ID notification further include caller information such as caller location, Friends and Family indicator, caller’s image, etc., as shown in figure 3, paragraphs [0036]-[0038] for a purpose of delivering and displaying additional caller ID information to the called party.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the enhanced caller ID items include caller information, as taught by Balan, into view of Coughlan in order to improve over the traditional caller ID service which provided only caller’s name and telephone number.
includes at least one call record of a previous call including the caller and the callee. However, Carter teaches a method and system for managing call event data between agents and callers for calls completed through a carrier, such as the carrier 405, agent 410 and callers 1-3, as shown in figure 2. Carter teaches a customer information database which may reside at carrier 305. The customer information database is provided or stored a plurality of customer data records, wherein each customer data record comprises caller facts, such as a caller identity, customer phone number, destination phone number, previous agent identifications (e.g., who caller spoke to previously), etc. Thus, the customer data record is considered as a call record of a previous call contained information related to the caller and callee (i.e., the agent or agents who the caller spoke to in the previous call or calls) (para. [0056]). Carter further teaches the caller facts of the customer data record are sent to the agent, such as transmitting to the agent 310 (para. [0062]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the at least enhanced Caller ID items includes at least one call record of a previous call including the caller and the callee, as taught by Carter, into view of Coughlan and Balan in order to provide more focused or efficient service to the caller.
	Regarding claim 35, Coughlan further teaches identification of user or identifier in the user field 304 and 312 associated to users stored in a list of known contacts in the system, col.9, lines 16-26 and lines 39-47.

	Regarding claim 39, Coughlan further teaches the feature of predefining the user priority to calls from her boss (col.9, lines 27-52). Coughlan further teaches the feature of predefining the user priority to calls based on the caller’s previous call history (col.11, lines 4-33 and col.13, lines 34-46).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Coughlan et al. (US 8,848,879) in view of Balan (US 2013/0331073) and Carter et al. (US 2012/0106729) as applied to claim 21, and further in view of in view of Dicks et al. (US 2009/0234672 as cited in the previous Office Action).
 	Regarding claim 27, Coughlan, Balan and Carter, in combination, teach all subject matters as claimed above. Coughlan further teaches the feature of providing the enhanced caller ID item, such as the customized alert notification with caller contact, to the callee. Coughlan failed to clearly teach the callee of the receiving device is a physician associated with the caller. However, Dicks et al. (“Dicks”) teaches a telecommunications system and method for communicating a call from a caller to a callee wherein the callee of the receiving device is a physician associated with the caller in paragraphs [0059] and [0060].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the feature of a .

Claims 28, 31 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Coughlan et al. (US 8,848,879) in view of Balan et al. (US 2013/0331073) and Carter et al. (US 2012/0106729) as applied to claims 21 above, and further in view of Arsenault et al. (US 8,379,818).
 	Regarding claim 28, Coughlan, Balan and Carter, in combination, teaches all subject matters as claimed above, except for feature of wherein the at least one processor is further configured to select the at least one enhanced Caller ID item of the plurality of enhanced Caller ID items based on a prior correspondence between the caller and the callee. However, Arsenault et al. (“Arsenault”) teaches a system comprising a processor, such as a call processing entity 38 as shown in figure 1, to allow a customer (i.e., a calling party) to have a list of different calling party identifiers, such as a telephone number having area code (416) and a toll-free 1-800 number. When the calling party initiates calls to another customers or called parties, all called parties that are local (i.e., having (416) area code) would receive the calling party identifier corresponding to the subscribing customer’s local telephone number while all other called parties would receive the calling party identifier corresponding to the subscribing customer’s 1-800 toll-free number (col.10, lines 42-51). Thus, the local (416) area code is the prior correspondence between the calling party and all local called parties.
based on a prior correspondence between the caller and the callee, as taught by Arsenault, into view of Coughlan, Balan and Carter in order to provide the corresponding information of the calling party to the callee.
 	Regarding claims 31 and 40, Coughlan, Balan and Carter, in combination, teaches all subject matters as claimed above, except for feature of wherein selecting the at least one enhanced Caller ID item of the plurality of enhanced Caller ID items is based on a current geo-location of the callee. However, Arsenault teaches a method of allowing a customer, such as customer 12 as shown in figure 1, located in an area code (e.g., Toronto) to initiate an outgoing call to an another customer, such as customer 15 located in a region having a different area code (i.e., Ottawa as a current geo-location of the callee).  A calling party identifier is selected from a list of calling party identifiers based on the location of the customer 15, e.g., are code (613) for displaying on a communication device of the customer 15 (col.9, line 66 through col.10, line 17). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of wherein selecting the at least one enhanced Caller ID item of the plurality of enhanced Caller ID items is based on a current geo-location of the callee, as taught by Arsenault, into view of Coughlan, Balan and Carter in order to provide information of caller to callee to whether answer the incoming call.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of selecting the at least one enhanced caller ID item from among the identified plurality of enhanced caller ID items based on a selection criterion, as taught by Arsenault, into view of Coughlan, Balan and Carter in order to provide the desired called ID item to the called party.
 	Regarding claim 42, Arsenault also teaches the limitations of the claim, such
as selecting either the network identifier (a subset of the identified plurality of enhanced
caller ID items) of the destination or the calling party to modify and determine which of
the calling party identifiers is selected to convey to the called party (col.9, lines 21-40).
	
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Coughlan et al. (US 8,848,879) in view of Balan (US 2013/0331073) and Carter et al. (US 2012/0106729) as applied to claim 21, and further in view of in view of Burchard et al. (US 8,605,875 also cited in the previous Office Action).
	Regarding claim 32, Coughlan, Balan and Carter, in combination, teach all subject matters as claimed above, except for the feature of selecting the at least one enhanced Caller ID item of the plurality of enhanced Caller ID items based on 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of the feature of selecting the at least one enhanced Caller ID item of the plurality of enhanced Caller ID items based on environmental information detected at the electronic communication device associated with the callee, as taught by Burchard, into view of Coughlan, Balan and Carter in order to initiate a call to the recipient based on the environment information of the recipient and the condition of caller.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 21-22, 25-35 and 38-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
Date: January 2022